COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  KAREN L. BURNETT,                               §
                                                                  No. 08-15-00339-CV
                    Appellant,                    §
                                                                    Appeal from the
  v.                                              §
                                                                  383rd District Court
  THOMAS R. BURNETT,                              §
                                                                of El Paso County, Texas
                    Appellee.                     §
                                                                    (TC# 95-13356)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the part

of the judgment in granting Appellee relief on his claim for reimbursement of Retirement Award

payments and by denying Appellant’s claim to recover amounts owed but not paid under that

award. We therefore reverse that part of the judgment of the court below and render judgment that

Appellee take nothing on his claims. Further, the divorce decree is clarified as follows:

               IT IS ORDERED that KAREN L. BURNETT is awarded all right, title and
       interest in and to SEVEN HUNDRED FIFTY FOUR AND 80/100 DOLLARS
       ($754.80) per month, of the United States Army disposable retired pay to be paid
       as a result of THOMAS REFINE BURNETT’s service in the United States Army,
       and sixty percent (60%) of all increases in the United States Army disposable
       retired pay due to cost of living or other reasons, if, as, and when received. KAREN
       L. BURNETT is entitled to receive 60 percent of all accumulated increases in the
       United States Army disposable retired pay due to cost of living or other reasons
       received by THOMAS REFINE BURNETT.
We remand Appellant’s claim for Retirement Award underpayments to the court below for further

proceedings to determine the amount of underpayments in light of the divorce decree clarification.

       The Court further concludes that there was error in the part of the judgment granting

Appellee relief on his claim for Armed Services Survivor Benefit Plan premium payments. We

therefore reverse that part of the judgment and render that Appellee take nothing on this claim. It

is further ordered that Appellant recover from Appellee all costs of this appeal, for which let

execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF JUNE, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., Not Participating




                                                2